Citation Nr: 1713376	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  14-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for facet joint osteoarthritis with degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating higher than 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a disability rating higher than 10 percent for prostatitis and epididymitis to include erectile dysfunction.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, increased the rating for the Veteran's service-connected lumbar spine facet joint osteoarthritis with degenerative disc disease (formerly rated as degenerative disc disease and degenerative arthritis under Diagnostic Code 5243) to 20 percent effective February 27, 2012; granted service connection for right lower extremity radiculopathy with a rating of 20 percent effective February 27, 2012; and continued the 10 percent rating for service-connected prostatitis and epididymitis.  

In June 2016 the Veteran testified by videoconference from the Buffalo RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  

During his June 2016 Board hearing, the Veteran raised the issue of TDIU in conjunction with his claims for increased rating; pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a rating decision dated in July 2016, the RO granted entitlement to TDIU; thus resolving the appeal for that benefit.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected back, right lower extremity radiculopathy, and prostatitis/epididymitis disabilities have worsened since his last VA examinations.  During his January 2016 Board hearing, he testified that he has severe back pain and little range of motion; that he had quit his substantially gainful employment due to his back pain; and that he had just been awarded Social Security disability benefits.  Transcript, pp. 3-4, 8.  He also complained of "pretty painful" right lower extremity radiculopathy (Transcript, p. 23) and of urinary frequency.  He specifically testified "on an average night, at least eight times every hour and a half minimum I'm going to the bathroom."  Transcript, pp. 18-19.  

Medical records, including records from the Social Security Administration, document complaints of, and show treatment for, back pain, right lower extremity radiculitis, and nocturia.  For example, in a letter dated in January 2014, the Veteran's primary care physician wrote "in the last year his back pain has gotten significantly worse."  In a letter dated June 19, 2014 (located in Social Security disability records), another private treating physician wrote "he is having more voiding symptoms, getting up 3-4 times a night."  And in a letter dated in May 2015, the Veteran's primary care physician advised that the Veteran has "long standing back pain issues and known spinal stenosis"; that the Veteran's treatment interventions, including nonsteroidal anti-inflammatory drugs, opiates, injections, physical therapy, and other modalities had not worked; and that, given their severity, the Veteran's symptoms were not likely to improve. 

Review of the record reveals that the Veteran was last afforded VA thoracolumbar spine and male reproductive symptom examinations in May 2013.  However, the back examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Moreover, the examiner indicated that there was no voiding dysfunction, and the prostate was not examined.  Finally, the Veteran avers that his right lower extremity radiculopathy has worsened since the 2013 examination findings of moderate incomplete paralysis.  See Transcript, pp. 22-23.  In accordance with 38 C.F.R. § 3.327(a), the Veteran should be re-examined.  

On remand, the claims file should be updated to include all VA treatment records dated after February 2014, and any extant private treatment records referable to the Veteran's low back and right lower extremity symptoms, and his prostate/epididymitis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the Veteran's VA treatment records dated after February 2014 with the claims file.  

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to his low back and right lower extremity symptoms, and his prostate/epididymitis, and then take steps to obtain those records.  Associate any located records with the claims file.

3.  Schedule the Veteran for appropriate VA examinations to ascertain the severity of his service-connected thoracolumbar spine, radiculopathy, and prostate/epididymitis disabilities.  Each examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

The examiner is then specifically asked to advise as follows:

I. For the back disability,

a. Perform appropriate diagnostic testing (e.g., x-ray and/or other appropriate radiology testing, and range of motion testing), and report findings.

b. Report active and passive range of motion findings for the thoracolumbar spine; in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

c. State whether there is objective evidence of pain on motion of the thoracolumbar spine and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.
d. State whether there is any incoordination, weakened movement and excess fatigability on use of the thoracolumbar spine and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.

e. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the thoracolumbar spine and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible.

f. State whether the Veteran's service-connected lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

g. State whether the Veteran has bowel or bladder problems related to his back disability.  

h. Based on the Veteran's subjective report and the medical evidence, provide an opinion as to the beginning date of the current severity of symptoms.

II. For the right lower extremity radiculopathy disability,

a. Determine, for each affected nerve, whether there is mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, or complete paralysis of the right lower extremity.

b. Also, based on the Veteran's subjective report and the medical evidence, provide an opinion as to the beginning date of the current level of severity.

III. For the prostatitis and epididymitis disability,

a. Perform appropriate diagnostic testing (e.g., ultrasound of the prostate), if needed; and

b. Report all symptoms and describe the current presentation of the Veteran's prostatitis and epididymitis disability in detail.

A complete rationale should be provided for all opinions reached.

4.  After completion of all of the above, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

 appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

